Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments in claim 1 that initially, it is noted that the Examiner has provided Applicant with conflicting statements regarding the teaching of Bandera et al. In the office action dated November 10, 2021, page 16, paragraph 5, the Examiner contended that zones 23 and 25 and vacuum zone 29 in the Bandera et al., are low pressure zones and that zone 32 and control groups 39 and 40 are higher pressure zones. However, in the office action dated April 22, 2022, the Examiner indicates “the pressure between either the zones 23 and 25 or the zone 25 and the zone 29 are higher than the pressure in the zone 29 due to the pumping of the melting polymers by the screw 20. Thus, Bandera discloses at least one of the multiple pressure zones is downstream of at least one of the multiple high pressure zones”. See, the office action dated April 22, 2022, pages 16-17, paragraph 12. The Examiner found that these arguments are not persuasive. 
Here, Applicant defines pressure zones not pressure points. Specifically, in each low pressure zone, the pressure can be different from each other at each point. We can still call these pressure zones are low pressure zones such as zones 23 and 25 and vacuum zone 29. It is noticed that, in claim 1, Applicant does not include how much pressure number should be in either low pressure zones or high pressure zones. Because Applicant claims pressure zones (either low pressure zones or high pressure zones), that means there is a range of pressures in each of these zones. For a further clarification/explanation, then the Examiner points out more detailed about each pressure zone disclosed by Bandera in the office action dated April 22, 2022, pages 16-17, paragraph 12. Thus, Bandera discloses that the pressure between either the zones 23 and 25 or the zone 25 and the zone 29 are higher than the pressure in the zone 29 due to the pumping of the melting polymers by the screw 20. Further, Bandera discloses at least one of the multiple pressure zones is downstream of at least one of the multiple high pressure zones. Because Bandera discloses the zone 29 is under vacuum, so any pressure above atmosphere pressure such as in the zones 23 and 25 will be higher than the vacuum pressure in the zone 29. For the understanding of the Examiner, Applicant does not require that all claimed low pressure zones are under vacuum.
Regarding arguments in claim 1 that if vacuum 29 defined a zone of lower pressure than zones 23 and 25, as suggested by the Examiner, sealing elements 31 would be unnecessary since the gas would not move backwards toward zones 23 and 25 which are allegedly at a higher pressure. Consequently, it is evident that zones 23 and 25 are not at higher than the pressure in zone 29. The Examiner found that these arguments are not persuasive. 
Bandera discloses that, in order to prevent the return of the gas towards the feeding of polymers and fillers, sealing elements 31, in the form of rings, are arranged on the pair of screws (col. 2, lines 56-58). When volatile CO2 is to be injected into the injection zone under vacuum 29, the sealing elements 31 are installed. These, together with the cylinder 21 of the extruder, create a narrow gap within which the mixture is under pressure; as the zone immediately subsequent to this, into which the volatile gas is injected, is under vacuum, the gas is only able to move forward and not backwards (col. 2, lines 59-65). It is clear that the sealing ring is necessary for preventing the volatile gas from moving backwards. 
Furthermore, Bandera discloses that, the particular characteristic of the pump is that it doses gas in regular quantities and at a pressure higher than that of the mixture in the feeding. Also in this case, sealing elements 31 are necessary (col. 3, lines 23-27).                   
	Regarding arguments that there is simply no teaching in Kolossow to expose the user-selected gas and the stream of polymer blended material in the barrel to multiple low pressure zones and to multiple high pressure zones wherein, wherein at least one of the multiple low pressure zones is downstream of at least one of the multiple high pressure zones, it is not persuasive.
Kolossow discloses that, as illustrated in Fig. 1, the charging of starting material takes place in the form of plastics granulate entering through a charging hole 9. After the melting of the plastics granulate, gas propellant is added by metering at 10. In all the metering of gas propellant occurs in two stages. The second stage is designated by 15 and lies roughly centrally in the residence, mixing and cooling zone and in fact, at a distance from a further charging of starting material (polymer(col. 12, lines 4-7)) via a bypass and lateral-arm extruder 14 (col. 9, lines 4-12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Kolossow to have the introduction of the secondary polymer material into the extruder. Doing so would be possible to provide the so-called extrusion in cascades, as recognized by Kolossow (col. 2, lines 2-13).
Thus, in the office action, the Examiner only needs Kolossow to teach the introduction of the secondary polymer material into the extruder (i.e., no more than that).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742